Mr. Justice Wilkin delivered the opinion of the Court: It appears from the record, that on the trial more than fifty witnesses testified before the jury, about an equal number testifying on behalf of either party. The principal question submitted to this court is, does the evidence sustain the decree? And the decision of that question depends upon whether the proof of the mental incapacity of James Hopkins, produced upon the trial, was sufficient to authorize the verdict of the jury. We have examined the evidence bearing on this question, and weighing it, as we are compelled to do, withoutreference to the appearance and conduct of the witnesses on the stand, are of the opinion, that if no other evidence had been submitted to the jury than that introduced by the complain ants, it would have been justified in finding as it did. The evidence of the witnesses is in inreconcilable conflict. We think the fact that the grantor was mentally and physically enfeebled by old age at the time he made the deeds in question was clearly proved, but whether that enfeebled condition had reached the point of incapacity to transact the ordinary business affairs of life, is by no means clear. The court below and jury saw all the witnesses, and heard them testify, and were better able to judge of the weight of their testimony than is this court. Speaking on this subject, in the recent case of Wilbur v. Wilbur, 138 Ill. 446, we said, repeating what had been frequently said before: “It was, therefore, the province of the jury to determine which was entitled to the greater weight, and in such case this court will not interfere, even though, as an original proposition, it might have arrived at a different conclusion. This rule is so well established, and supported by so many decisions of this court, that neither reason nor authority need be given for applying it to this case.” The same language must be applied to the present case. Counsel for appellants contend, that the court below erred in not providing in its decree for the re-payment of $100 per year, paid by them, since the year 1885, as well as taxes paid on the land conveyed to them. As to this point, it is only necessary to say that no such affirmative relief was asked by the pleadings. There being no errors of law insisted upon by appellants as to the admission or exclusion of testimony, or the giving or refusing instructions, and the evidence being sufficient, under the above stated rule, to support the verdict of the jury, the decree of the Circuit Court must be affirmed. Decree affirmed.